Citation Nr: 1506253	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for bilateral hearing loss.  

3. Entitlement to service connection for a dental disorder for compensation purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988 and from March 1989 to May 1992 with additional service in the Army Reserve and Indiana and Tennessee Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in May 2014.  A transcript of that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The issues of entitlement to service connection for an upper spine disability and for a lower spine disability have been raised by the record in a June 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

FINDING OF FACT

1. Tinnitus began in service.  

2. A bilateral hearing loss disability for VA purposes is not shown.  

3. There was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible; and compensation is not available for loss of teeth due to dental trauma, carious teeth, or residuals related thereof.  


CONCLUSIONS OF LAW

1. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2. The criteria for service connection for a bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.307, 3.309, 3.385 (2013).  

3. The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION


VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b) . 

The duty to notify was satisfied by way of a June 2009 letter, sent prior to the August 2010 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, lay statements, transcript of his hearing testimony, and a VA examination report have been obtained.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that collectively the March 2010 VA examination report is adequate because the examiner discussed the Veteran's medical history, described the claimed disorders in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet.App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


Tinnitus

In a statement received in June 2009, the Veteran filed a claim for entitlement to service connection for tinnitus, which he believed was due to in-service noise exposure related to serving around tanks in the infantry, and to being around artillery and motor rounds on the firing range.  (His combat service has been verified.)  

The Veteran claims that he has tinnitus as a result of active service.  Given his military occupational specialty, noise exposure is conceded.  

A review of the Veteran's service treatment records discloses no complaints of tinnitus.  The first element of service connection is competent evidence of a current disability.  The evidence of record includes diagnoses of tinnitus.  See March 2010 VA examination report.  As such, this element is satisfied.    

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  As noted, exposure to excessive noise in service is conceded as consistent with the circumstances of his service.  The Veteran also reports that he experienced tinnitus in service.  38 U.S.C.A. § 1154(a).  

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.  

Although the Veteran's available service treatment records are negative for any complaints or diagnoses of tinnitus, the Veteran has indicated that he suffered from a ringing in his ears since his period of active duty service.  Although his Report of Medical Examination at separation indicated that his ears were within normal limits, the Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has experienced tinnitus since service.  Moreover, there is no reason to doubt his credibility.  

The Board recognizes that the VA opinions of record indicate that tinnitus is less likely than not related to the conceded noise exposure.  Notwithstanding, the Veteran has related a competent history of tinnitus in and since service and the Board finds no reason to doubt his credibility.  Thus, the evidence is at least in equipoise and the claim is therefore granted.  Gilbert, supra.  

Bilateral Hearing Loss

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A 1990 service audiometry report shows the Veteran was routinely exposed to hazardous noise.  Given his military occupational specialty, noise exposure is conceded.  

Post-service, an October 2003 treatment record shows the Veteran reported using firearms and having had exposure to other loud sounds.  A May 2004 private treatment record shows the Veteran complained of left ear pain and difficulty hearing, and was treated for acute left otitis externa/otitis media.  

The Veteran underwent a VA examination in March 2010 to assess the nature and etiology of any bilateral hearing loss.  However, he was not found to have VA compensable hearing loss.  In this regard, the concurrent the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
20
25
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  

The Board acknowledges that during his May 2014 hearing, the Veteran testified that his hearing loss began in service, and that his hearing  has worsened since the March 2010 VA examination.  Although he is competent to generally report symptoms of bilateral hearing loss, under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  There is no evidence that the Veteran possesses such expertise, and he is not competent to determine if his bilateral hearing loss meets the thresholds of 38 C.F.R. § 3.385.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nature and etiology of any bilateral hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

As there is no evidence of a current hearing loss disability under 38 C.F.R. § 3.385, to include within one year of service separation, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Dental Disorder

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2013).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(b) (2013)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Further, VA's General Counsel has held that dental treatment of teeth, even extractions, during service is not tantamount to dental "trauma."  VAOPGCPREC 5- 97 (January 22, 1997).  

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays, 5 Vet. App. 302.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2013).  38 C.F.R. § 3.381(a) (2013).  

The service dental records show findings of multiple dental carries, periodontal disease, and that his teeth were pulled and dentures were fitted.  

Post-service dental treatment reflected in various VA treatment records, dated in March 1996, July 2006, August 2009, March 2012, May 2014, and October 2014, show findings that the Veteran did not have any upper teeth, that he had occasional mouth soreness, that he had dentures, and that occasionally his dentures did not fit and/or he was unable to wear them.  

In the August 2009 treatment record, the Veteran reported that while serving in the Reserves he was provided with dental care.  He indicated that the clinic started pulling his teeth and then "all of a sudden they found [a] cyst and stopped.  I only got 4 left."  On physical examination, he was observed to have severely decayed teeth in the front lower gumline.  

During his May 2014 hearing the Veteran described pain and discomfort from his dentures.  

The Veteran's extracted teeth and periodontal disease do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible from trauma, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  The dental service treatment records do not show bone loss of the maxilla or mandible or a disease other than periodontal disease or caries.  Further, the Veteran has not advanced that he has any such loss due to trauma or disease in service.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.  

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma, or from disease other than periodontal disease or caries.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.  



ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for a dental disorder is denied.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


